MEMORANDUM **
Reginald McCoy appeals pro se the district court’s order denying him leave to file his 42 U.S.C. § 1983 complaint in forma pauperis. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion a denial of leave to proceed in forma pauperis, Minetti v. Port of Seattle, 152 F.3d 1113, 1114 (9th Cir.1998) (per curiam), and we affirm.
Because “[a] district court may deny leave to proceed in forma pauperis at the outset if it appears from the face of the proposed complaint that the action is frivolous or without merit,” the district court did not abuse its discretion by denying McCoy’s request to proceed in forma pau-peris. See id. at 1115.
McCoy’s motion to supplement pleadings filed on October 19, 2000, and his “Interrogatories And Request For Answers And Admissions Pursuant To Fed. Rules of Civil Procedure” filed on November 6, 2000, are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.